UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6973


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT LEE WINFIELD, JR., a/k/a Tubbs,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Robert E. Payne, Senior
District Judge. (2:95-cr-00193-REP-1; 2:12-cv-00180-REP)


Submitted:   July 19, 2012                 Decided:   July 26, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Winfield, Jr., Appellant Pro Se.        Laura Pellatiro
Tayman,   Assistant  United States  Attorney,       Newport  News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Lee Winfield, Jr., seeks to appeal the district

court’s order construing his “MOTION UNDER THE ALL WRITS ACT

PURSUANT TO 28 U.S.C. § 1651 AND/OR FEDERAL RULES OF CIVL [sic]

PROCEDURE,       RULE    60(b)    AND/OR      NUNC       PRO   TUNC”     pursuant      to   28

U.S.C.A.     § 2255       (West    Supp.          2012)    and        dismissing      it    as

successive.        The     order    is     not     appealable         unless    a     circuit

justice    or    judge    issues    a    certificate           of   appealability.          28

U.S.C. § 2253(c)(1)(B) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,         537    U.S.    322,   336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Winfield has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

                                              2
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                 DISMISSED




                                    3